PEARSON, Chief Judge
(dissenting).
I respectfully dissent from the decision. Despite the objections noted in the able opinion of the circuit judge, I would hold that the court cannot ignore the statute. If the statute is constitutional then the issue is whether it is applicable to the facts of this case. The judgment under appeal does not reach that issue because the judgment is based upon a conclusion that the statute cannot be applied.
Appellant’s answer among other things alleged the affirmative defenses of dedication by public user, laches and estoppel, and acceptance of benefits (i. e., that ap-pellee had paid no ad valorem taxes on its property for more than thirty years prior to the commencement of this action and was thereby barred from bringing the action). I would hold that these allegations present genuine issues of material fact which the circuit court must try before it reaches the issue of the applicability of § 337.31, Fla.Stat. (1967), F.S.A., to the facts of this case.
I would reverse the summary judgment and return the case to the trial court for trial. See Wilson v. State Road Department, Fla.App.1967, 201 So.2d 619.